Citation Nr: 1208933	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral calcaneal fractures.   

2.  Entitlement to service connection for twisted/deformed left little toe, to exclude corns of the left little toe.  

3.  Entitlement to a rating in excess of 10 percent for left foot calcaneal fracture. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to July 1981.  After separation from active service he was a member of the National Guard, and had a period of inactive duty for training (INACDUTRA) from August 3-5, 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, CA, which continued the then noncompensable evaluation for bilateral calcaneal fractures and denied service connection for low back pain and twisted/deformed little toe, left foot.  A January 2005 decision review officer (DRO) decision, granted a 10 percent evaluation for the bilateral calcaneal fracture, effective December 31, 2003.  A January 2007 rating decision granted separate compensable evaluations of 10 percent for calcaneal fractures of the left and right feet, effective December 31, 2003.   

The Veteran appeared at a Travel Board hearing in July 2009 before a Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the claim file.  The VLJ before whom the Veteran testified is no longer a Board employee.  The Veteran elected to have a new Board hearing, and in an August 2011 letter he was notified of the time and place of his hearing, however he did not appear for his hearing and indicated no desire to re-schedule it.  Thus, his hearing request is deemed withdrawn.  

In September 2009, the Board remanded the Veteran's current claims for additional development.  

The Veteran's claim of service connection for twisted/deformed left little toe, to exclude corns of the left little toe, has been re-characterized to comport to the January 2005 statement of the case (SOC), the June 2005 Form 9 substantive appeal, the Veteran's July 2009 Board hearing testimony, and the fact that the Veteran is service connected for keratosis (corn) left little toe, lateral aspect, with a 0 percent rating effective January 10, 1986.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral calcaneal fractures, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the Veteran currently has a twisted/deformed left little toe disability.

2.  The competent evidence of record shows that the Veteran's left foot calcaneal fracture is moderate in severity, and that it does not manifest flatfoot, weak foot, claw foot, metatarsalgia, anterior, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a twisted/deformed left little toe, to exclude corns of the left little toe, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a rating in excess of 10 percent for left foot calcaneal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2004 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a March 2011 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's service connected left foot calcaneal fracture disability and the nature and etiology of his claimed left toe disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was given the opportunity to present testimony to the Board in July 2009.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 



II.  Service Connection Claim

The Veteran seeks service connection for twisted/deformed left little toe, to exclude corns of the left little toe.  He testified that his left little toe, in addition to having a keratosis, was twisted when he hit it against a foot locker.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A March 2004 VA examination report notes that, following a physical examination of the Veteran's feet and legs and a review of x-rays of the feet, the examiner noted that the Veteran has no orthopedic abnormalities.  

A June 2005 VA treatment record notes that the Veteran had not been to a physician for the past 15 years, but comes here with the intention of seeking military compensation.  Following a physical examination, the Veteran was given a pertinent diagnosis of hammertoe and deformity of the left foot.  
An August 2005 VA treatment record noted that the Veteran complained of bilateral heel pain and that objectively he had a callus on the lateral aspect of his 5th toe of the left foot.  Assessments of bilateral plantar fasciitis and callus on the left 5th digit were given.  

A December 2010 VA examination was conducted to determine the nature and etiology of the Veteran's claimed disability.  The Veteran reported he struck his left foot fifth digit against a foot locker during service and he subsequently developed a corn on it.  Following a review of the Veteran's claim file, and a lower extremity examination, it was noted he has a well formed corn on the fifth digit of his left foot.  Examination and x-ray confirm that the Veteran's digits do not have any significant deformity.  The Veteran was given a diagnosis of corns.   

The post service medical evidence of record does not show that the Veteran has ever been diagnosed with twisted/deformed left little toe.  The June 2005 VA treatment notes that the Veteran has hammertoe and deformity of the left foot, however this treatment record does not indicate that his little toe of the left foot is affected and the subsequent December 2010 VA examination report did not find that the Veteran had any disability of the left little toe other than corns.  The Veteran does have a keratosis (corn) of his left little toe for which he is already service-connected.   

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The competent negative evidence of record outweighs the positive.  The Board accepts as credible the Veteran's report that he hit his left little toe against a foot locker during service.  Additionally, the Veteran is competent to give evidence about observable symptoms such as toe pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a lay person who lacks any sort of medical training he is not competent to give an opinion as to whether he has a currently diagnosed "twisted/deformed left little toe" disability as this is a matter for a medical professional.  See Charles, supra.  The competent medical evidence of record, including the December 2010 VA examination which was conducted for the Veteran's current claim, clearly shows that his left little toe has corns and that he has hammertoes of the toes of his left foot, but that he does not have any additional diagnosed deformity or condition of his left little toe.  Therefore, although the Veteran's opinion has been considered, it is greatly outweighed by the medical evidence of record which shows that he does not have a twisted/deformed left little toe disability.  See Jandreau, supra.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for twisted/deformed left little toe, to exclude corns of the left little toe, is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

III.  Increased Rating Claim

The Veteran seeks an evaluation in excess of 10 percent for left foot calcaneal fracture.  The Veteran testified that he used to be able to run three miles, but now he can only run one mile, that his heel hurts all of the time, and that he sometimes takes a couple days off from work per month because of pain.  He also testified that he last went to VA for treatment back in 2005-2006.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran was originally granted service connection for bilateral calcaneal fractures in a May 1991 rating decision under 38 C.F.R. § 4.71a, DC 5284.  The Veteran's left foot disability is currently rated as 10 percent disabling, effective December 31, 2003, under 38 C.F.R. § 4.71a, DC 5284.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 can be used to evaluate disabilities of the foot, however, assigning multiple ratings for the Veteran's calcaneal fracture based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14. 

Diagnostic Code 5003 provides that when the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion that is affected by degenerative arthritis when limitation of motion is objectively confirmed by findings such as painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  As the Veteran is receiving a compensable, 10 percent, rating under DC 5284 for a foot injury based on the severity of its functional impairment, a separate 10 percent rating under DC 5003 is not for application.  
Under DC 5003, a 20 percent evaluation is granted where x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The Veteran's left calcaneal fracture disability does not involve two or more major or minor joints, and therefore he is not entitled to a 20 percent evaluation under DC 5003.  See 38 C.F.R. § 4.71a. 

A VA examination was conducted in March 2004.  The examiner noted that the Veteran's claim file was reviewed and that the Veteran was unreliable and possibly exaggerated his history.  A physical examination revealed that the Veteran was healthy looking with no gross deformities.  He stands up straight and walks about the office without any limping.  He could stand on his toes and on his heels without discomfort.  Palpitation on both calcanei were not tender.  There was no swelling or signs of irritation and no abnormal angulations.  The examiner noted that he could find no orthopedic abnormalities and that he did not believe that the Veteran had any heel pain.  

June 2005 VA treatment record notes that a physical examination of the extremities revealed that the Veteran had slightly deformed DIP joints of the right foot; otherwise no abnormalities.  

August 2005 VA treatment records indicate the Veteran has had plantar fasciitis for several months and complained of heel pain.  An assessment of bilateral plantar fasciitis was given.  

November 2005 VA treatment records indicate that the Veteran reported bilateral heel pain and wanted custom orthotics.  An assessment of bilateral plantar fascitis was given.  

A VA examination was conducted in December 2010.  The examiner noted a review of the claim file.  The examiner noted that a review of x-rays showed no evidence of prior calcaneal fracture of either foot.  The Veteran has worn arch supports for plantar fasciitis, but does not currently have any.  The Veteran works in manufacturing and reported that his condition does not interfere very much with his occupation.  A physical examination was conducted.  There was no pain on range of motion of the ankle, subtalar of midtarsal joints or metatarsophalangeal joints bilaterally.  Muscle strength is 5/5 bilaterally.  There is a corn on his fifth toe bilaterally.  The Veteran's gait is unremarkable and he had a normal heel/toe gait.  The Veteran's main complaint was pressure against the fifth toes.  The examiner noted that these corns are shoe or boot related.  

Under DC 5284, the diagnostic code under which the Veteran's left foot disability is rated, moderate foot injuries are assigned a 10 percent rating, moderately severe foot injuries are assigned a 20 percent rating, and severe foot injuries are assigned a 30 percent rating.  The Note to DC 5284 states that a foot injury manifested by the actual loss of use of the foot warrants a 40 percent rating.  

The March 2004 VA examination report notes that the Veteran walked without limitation and could stand on his heels, and the examiner noted that he had no orthopedic abnormalities.  The December 2010 VA examination report show that he had a normal gait, normal muscle strength, and no pain on movements of his foot.  

The VA treatment records indicate that the Veteran had heel pain and plantar fasciitis, however there is no medical evidence of record indicating that his plantar fasciitis is related to his service connected left foot calcaneal fracture.  Because the medical evidence of record clearly shows that the Veteran's service connected left foot calcaneal fracture does not affect his ability to walk or stand or cause other functional impairment, but rather only causes pain, his disability is, at worst, only moderate in severity rather than moderately-severe.  Thus, the Veteran's left foot calcaneal fracture does not warrant a higher 20 percent rating under DC 5284. 

Given that the Veteran's disability does not warranted a higher 20 percent rating under DC 5284, an even higher 30 or 40 percent rating under this code is not for application.  

Under DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 rating can assigned for flatfoot, weak foot, claw foot, metatarsalgia, anterior, hallux valgus, hallux rigidus, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  There is no medical evidence of record indicating, nor the Veteran contend, that his service connected left foot calcaneal fracture manifests any of the conditions, and therefore DCs 5276-5283 are not for application.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected left foot calcaneal fracture, as indicated in the above discussions. See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  

At no time during the pendency of this claim has the Veteran's left foot calcaneal fracture met or nearly approximated the criteria for a higher evaluation, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran may genuinely believe that the severity of his left foot calcaneal fracture disability merits a higher evaluation.  The Veteran is competent to report symptoms of his left foot disability, such as foot pain, that only requires personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, he cannot provide an competent opinion on as a matter as complex as whether his left foot calcaneal fracture is moderately severe in severity or whether it causes flat or claw foot or plantar fasciitis.  Thus, his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for a rating in excess 10 percent have not been met.  See Jandreau, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent for left foot calcaneal fracture evaluation is not warranted.  See Gilbert, 1 Vet. App. at 56; 38 U.S.C.A. § 5107(b). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's left foot calcaneal fracture.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as pain, included in the criteria used to evaluate the Veteran's disability.  Thus, a referral to the Under Secretary is not warranted regardless of whether the Veteran's left foot disability caused him to miss a couple days of work per month as he testified during his July 2009 hearing.  See Thun, supra.

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, at his July 2009 Board hearing he testified that he is working and there is no subsequent evidence of record indicating that he is unemployed or that his service connected left foot calcaneal fracture affects his ability to work.  Therefore, any inferred TDIU claim is inapplicable in this case. 


ORDER

Entitlement to service connection for twisted/deformed left little toe, to exclude corns of the left little toe, is denied.  

Entitlement to a rating in excess of 10 percent for left foot calcaneal fracture is denied. 


REMAND

The Veteran seeks entitlement to service connection for a low back disability, to include as secondary to a service connected disability.  

The September 2009 Board remand instructed that a VA examination was to be conducted to determine whether the Veteran's claimed low back disability is directly related to service, and, if not, whether it is secondary to his service connected bilateral heel fractures.  

A VA examination was conducted in August 2010.  The examiner opined that it is less likely than not that his degenerative disc and degenerative joint disease of the lumbar spine is a result of his 1990 fall during service.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, because the August 2010 VA examiner failed to provide an opinion as to whether the Veteran's low back disability is caused or aggravated by his service connected disabilities this claim must be remanded so that the development ordered by the September 2009 Board remand can be accomplished.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his low back disability.  Any indicated tests and studies should be performed.  The examiner is provide an opinion as to whether it is at least as likely as not that his current low back disability is related to service, including an in-service fall in 1990.  

If not, is it at least as likely as not that his current low back disability is caused or aggravated by his service connected right and left foot calcaneal fractures or keratosis of the left little toe.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


